Title: Monday July the 16th 1781.
From: Adams, John Quincy
To: 


       This morning we enquired something about this city: It is situated upon the river Meyn and is call’d Francfort upon the Meyn to distinguish it from another city in Germany call’d Francfort upon the Oder. It is an imperial city, govern’d by its own magistrates: they Choose every year a new burgermaster or mayor. The dominant religion in this city is Lutheran. Catholics and Jews are tolerated, but Calvinists are not; but they go over on Sundays to a village call’d Bockenheim, (which is subject to the Prince of Hannau) where they have a Church. This city is pretty Strongly fortified, but in time of war, whenever an Army appears they throw open their gates, whether friend or Enemy, and let it pass thro.’ Here the Emperor is elected and crown’d. They have no Manufactures here, but import them from all parts of Germany France, Switzerland, Italy, England and Holland. There are 600 Jew families here who live all in one street which is shut up every night, and all day on Sundays, when the gates are shut they can only come out upon occasions of necessity, but the jews can keep their shops in any part of the City.
       
       N. B. As I have not time for the present to copy any-thing, I shall leave it off for some time.
      